Citation Nr: 0405747	
Decision Date: 03/03/04    Archive Date: 03/11/04

DOCKET NO.  03-06 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disorder on a direct basis.

Entitlement to service connection for a left knee disorder, 
as secondary to a service-connected right knee disorder.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Law Clerk




INTRODUCTION

The veteran served on active duty from March 1969 to March 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision from the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

The issue of entitlement to service connection for a left 
knee disorder on a secondary basis is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.  VA 
will notify the claimant if further action is required.  



FINDINGS OF FACT

1.  In an October 1982 rating decision, the RO denied service 
connection for a left knee condition, the veteran was 
notified of the decision and advised of his appellate rights, 
he failed to perfect his appeal and the October 1982 decision 
became final.

2.  Evidence obtained since the October 1982 decision, while 
new, is not relevant and probative nor is it so significant 
that, when viewed by itself or in conjunction with the 
evidence previously of record, it must be considered in order 
to fairly decide the merits of the service connection claim 
for a left knee condition.

CONCLUSIONS OF LAW

1.  The RO's October 1982 decision denying service connection 
for a left knee injury is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.204, 20.302, 20.1103 (2003).

2.  New and material evidence sufficient to reopen the 
veteran's service connection claim for a left knee injury has 
not been submitted subsequent to the RO's August 1977 
decision; the requirements to reopen the claim have not been 
met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that, during the pendency of this 
appeal, the Veteran's Claims Assistance Act of 2000 (VCAA) 
was signed into law.  See 38 U.S.C.A. § 5100 et. seq. (West 
Supp. 2001).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The amendments to 38 C.F.R. 
§§ 3.156(a), 3.159(c) and 3.159(c)(4)(iii) apply to any claim 
to reopen a finally decided claim received on or after August 
29, 2001.  Since the veteran's claim in this case was filed 
prior to that date, the current appeal pertaining to service 
connection for a left knee condition will be decided under 
the old version of 38 C.F.R. § 3.156(a), as is outlined 
below.

A review of the record reflects that VA sent the veteran 
various correspondences. The most recent letter, issued in 
November 2003, pertained to the VCAA and VA's duty to assist.  
The November 2003 letter explained to the veteran why the 
development was being undertaken and the evidence received 
during the course of the development.  However, it should 
also be noted, with respect to claims requiring new and 
material evidence, the VCAA states that "[n]othing in this 
section shall be construed to require the Secretary to reopen 
a claim that has been disallowed except when new and material 
evidence is presented."  See 38 U.S.C.A. § 5103(A)(f) (West 
2002).


New and Material

In an October 1982 rating decision, the RO denied service 
connection for a left knee injury.  The veteran was notified 
and advised of his appellate rights.  Upon failure to file a 
timely notice of disagreement and perfect an appeal, the 
October 1982 decision became final.

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decision makers, 
which bear directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously reviewed is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  See 38 C.F.R. § 3.156(a).  In addition, for the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  See Justus v. Principi, 3 Vet. App. 510,513 
(1992).  There is no requirement, however, that in order to 
reopen a claim, that the new evidence, when viewed in the 
context of all the evidence, both new and old, create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  See Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) (expressly rejecting the standard for 
determining whether new and material evidence had been 
submitted sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  Instead, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit), reviewing the history of 38 C.F.R. § 3.156(a), 
including comments by the Secretary submitted at the time the 
regulation was proposed, concluded that the definition 
emphasized the importance of a complete record rather than a 
showing that the evidence would warrant a revision of a 
previous decision.  Id. at 1363.  

The provisions of 38 U.S.C.A. §  5108 require a review of all 
evidence submitted by a veteran since the previously 
disallowed claim in order to determine whether a claim must 
be reopened and readjudicated on the merits.  See Evans v. 
Brown, 9 Vet. App. 273, 282-83 (1993).  In  April 2002 the RO 
determined that the veteran had not submitted new an material 
evidence.  The veteran appealed the claim to the Board.

Left Knee Condition

The veteran claims that his non-service connected left knee 
condition is being aggravated by his service connected right 
knee condition.

The Board must first rule on the matter of reopening the 
claim.  The Board has a jurisdictional responsibility to 
consider whether it is proper for a claim to be reopened.  
See Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 
2001) and Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
If the Board's decision is favorable to the veteran, the 
claim must be opened and decided on the merits.  See Glynn v. 
Brown, 6 Vet. App. 523, 528-29, 1994).

At the time of the RO's October 1982 decision, the evidence 
of record consisted of the veteran's service medical records.  
These records show that on his entry physical examination the 
veteran had a "trick" or lock knee condition, a history of 
broken bones and torn ligaments in his left knee.  During the 
examination the veteran indicated to the examiner that 
exploratory operation was recommended to determine the nature 
and extent of his left knee condition.  The examiner's 
summary notes state that the veteran sprained his left knee 
and that the veteran suffered from swelling of the left knee, 
as well as repeated injuries to the left knee.  service 
medical records reflect complaints of left (and right) knee 
pain during service.  The veteran was placed on temporary 
physical profile in 1969 for left knee pain.  Upon separation 
from active duty service, the veteran's medical examination 
indicated that the veteran suffered from chondroma labia 
patella in both knees.  A VA medical examination in September 
1982 noted chondromalacia of the knees, and traumatic 
arthritis of the left knee.  Based on the evidence, service 
connection for a left knee disorder was denied by the RO.  

The evidence submitted subsequent to the RO's final rating 
decision in October 1982, denying service connection for a 
left knee injury, consists of VA Medical Center medical 
reports, various VA examinations, VA outpatient clinic 
reports and statements from the veteran's wife and daughter.  
These records are new in the sense that they have not been 
previously reviewed; however, they are cumulative in the 
sense that they show complaints of a left knee injury, which 
were first indicated upon entry into the service, during 
separation of service and subsequently while being treated 
for a right knee injury, previously service connected.  The 
evidence offered does not contain a medical opinion of a 
nexus between the left knee condition and aggravation of that 
condition during active duty service.

Accordingly, the Board finds that the newly submitted 
evidence, in combination with other medical evidence now of 
record, does not meet the regulatory standard of evidence 
"which by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim."  See 
38 C.F.R. § 3.156(a).

Having determined that new and material evidence has not been 
added to the record, the analysis must end and the veteran's 
claim for entitlement to service connection for a left knee 
injury is not reopened.  See Anglin v. West, 203 F.3d 1343, 
1347 (2000);  Vargas-Gonzalez v. West, 12 Vet. App. 321, 327 
(1999); Smith v. West, 12 Vet App. 312, 315 (1999); 38 C.F.R. 
§ 3.156(a).


ORDER

In the absence of new and material evidence, the petition to 
reopen the claim for a left knee condition is denied.

REMAND

The veteran's request to reopen his claim for service 
connection for a left knee disorder on a primary basis has 
been denied above.  However, received in September 2003, was 
the veteran's request for service connection for a left knee 
disorder on a secondary basis.  This is a new claim, as it is 
based on case law found in Allen v. Brown, 7 Vet.App. 439 
(1995), decided subsequent to the 1982 RO decision.  In 
Allen, the United States Court of Appeals for Veterans Claims 
held that where a veteran's service-connected disability 
causes an increase in, but is not the proximate cause of, a 
nonservice connected disability, the veteran is entitled to 
service connection for that incremental increase in severity 
attributable to the service-connected disability.  This 
matter must be addressed by the RO.

In view of the forgoing, the case is remanded for the 
following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for the left knee 
disorder since November 2000.  After 
securing the necessary release, the RO 
should obtain these records.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtained records identified by the 
veteran, a notation to that effect should 
be inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard.

3.  The RO should inquire of the veteran 
whether he is in receipt of Social 
Security Administration (SSA) disability 
benefits.  If the veteran indicates that 
he is in receipt of SSA disability 
benefits, the RO is to obtain from the 
SSA, the records pertinent to the 
appellant's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.  Once those records are 
received, they are to be associated with 
the claims folder.

4.  After the above developments have 
been completed, the veteran should be 
afforded a VA orthopedic examination to 
evaluate the left knee disorder.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  Following 
examination of the veteran and a review 
of the records, the physician is 
requested to provide an opinion 
indicating whether it is at least as 
likely as not that the service connected 
right knee disorder aggravated the non-
service connected left knee.  If the 
response is in the affirmative, the 
physician should indicate, if possible, 
what portion of the incremental increase 
in severity is attributable to the 
service-connected disability.  The 
opinion is to be supported by adequate 
reasons and bases.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

6.  Thereafter, the RO should 
readjudicate the issue on appeal.  The RO 
is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the veteran 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  A reasonable period of time 
should be allowed for response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



